DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.

 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 12-16, and 18 are rejected under 35 U.S.C. 102 a1 as being anticipated by Coucoulas (US3,507,033 A).
Regarding claim 1, Coucoulas discloses:
A method for bonding an electrically conductive element [lead or wire (13); figure 1] to a bonding surface [thin film (12)] of a bonding partner [substrate (12)], the method comprising: 
increasing a temperature of a bonding section of the electrically conductive element from an initial temperature to an increased temperature by passing an electric heating current through the bonding section [1:15-44 and 3:11-16]; and 
pressing the bonding section with a pressing force against the bonding surface using a sonotrode [horn (26)] and introducing an ultrasonic vibration into the bonding section via the sonotrode such that the electric heating current passes through the bonding section simultaneously with both the ultrasonic vibration in the bonding section and the pressing force to cause the formation of a direct bond between the bonding section and the bonding surface [1:30-41 and 4:1-5:9].
Regarding claim 2, Coucoulas discloses:
wherein the increased temperature is greater than 80°C and less than a melting point of the bonding section [1:39-41].
Regarding claim 4, Coucoulas discloses:
wherein the electric heating current is supplied to the bonding section via the sonotrode [4:1-5:9].
Regarding claim 12, Coucoulas discloses:
wherein the electrically conductive element is one of: a bonding wire [wire (13)], a bonding ribbon, and a sheet metal.
Regarding claim 13, Coucoulas discloses:
wherein the electrically conductive element comprises, in the bonding section, a cross-sectional area of at least 0.3 mm2 [leads noted in 7:10-13 and 7:65-67].
Regarding claims 14-16, Coucoulas discloses:
wherein the pressing force is greater than 1 N;
wherein the pressing force is less than 2500 N; or
wherein the pressing force is greater than 1 N and less than 2500 N [six pounds; 8:42].
Regarding claim 18, Coucoulas discloses:
wherein the electric heating current enters and exists a same surface of the bonding section through different contacting positions [the current enters the exterior longitudinal surface or (13) at (31) and exits the same surface where (13) contacts the sonotrode; see figure 1].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coucoulas (US3,507,033 A) as applied to claim 1 above, and further in view of Hagiwara et al. (US 9,337,166 B2) and Zachry et al. (US 3,320,401).
Regarding claim 5, Coucoulas does not teach:
wherein the sonotrode comprises a first partial sonotrode and a second partial sonotrode, 
wherein the electric heating current is supplied to the bonding section via the first partial sonotrode and the second partial sonotrode, and 
wherein pressing the bonding section with the pressing force against the bonding surface comprises pressing the bonding section with a first pressing force against the bonding surface using the first partial sonotrode and pressing the bonding section with a second pressing force against the bonding surface using the second partial sonotrode, the second force being at least 50% of the first pressing force.
Hagiwara teaches a using an ultrasonic wire bonding apparatus to bond wires between pads (173) of chip (72) and leads (74) of substrate (71) wherein wire (81) passes through the center of bonding tool (16) of wire bonding apparatus (10); figures 3-5M.  Note that Hagiwara is being relied upon what is extremely well-known in the art and any other generic reference teaching a wire bonding apparatus could be used to teach this.   
Zachry teaches a diffusion welding method using split electrode (60) to weld wire (62) to pattern (20) by passing a current through the wire via first and second portions (12C, 12D), on the same side of the wire, in order to heat the wire but not melt the wire; 5:1-30 and figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Hagiwara wire bonding apparatus into Coucoulas in order to form wedge-wedge bond, to wire bond chips to substrates, or because it is an extremely well-known apparatus.   In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one could incorporate the Zachry method of applying current to a bonding tool/wire because the Zachry and Hagiwara bonding tools are extremely similar in structure and use and thus, would be a straight forward incorporation, minus any unexpected results.
Regarding claim 6, Coucoulas does not teach:
wherein passing the electric heating current through the bonding section comprises: 
electrically contacting the bonding section with the first partial sonotrode at a first contacting position; and electrically contacting the bonding section with the second partial sonotrode at a second contacting position [the incorporation of the Zachry portions of the split electrode meet the limitations of this claim].
Regarding claims 9 and 11, Coucoulas does not teach:
wherein the bonding partner is a semiconductor chip, and the bonding surface is a surface of a metallization layer of the semiconductor chip; or 
wherein the bonding partner is a circuit carrier comprising a ceramic layer, and the bonding surface is a surface of a metallization layer of the circuit carrier.
However, Coucoulas is concerned with metal film on ceramic; 8:44-46. 
Hagiwara teaches a using an ultrasonic wire bonding apparatus to bond wires between pads (173) of chip (72) and leads (74) of substrate (71) wherein wire (81) passes through the center of bonding tool (16) of wire bonding apparatus (10); figures 3-5M.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the prior art method to bond any elements including that of Hagiwara in order manufacture a desired electronic assembly. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Coucoulas (US3,507,033 A) or Coucoulas (US3,507,033 A) in view of Hagiwara et al. (US 9,337,166 B2) and Zachry et al. (US 3,320,401)as applied to claims 1 and 5 above, and further in view of Bayerer et al. (US 2011/0075451 A1).
Regarding claims 9-11, Coucoulas does not teach:
wherein the bonding partner is a semiconductor chip, and the bonding surface is a surface of a metallization layer of the semiconductor chip;
wherein the metallization layer of the semiconductor chip is a copper layer comprising a layer thickness of less than or equal to 20 µm; or
wherein the bonding partner is a circuit carrier comprising a ceramic layer, and the bonding surface is a surface of a metallization layer of the circuit carrier.
However, Coucoulas is concerned with metal film on ceramic; 8:44-46. 
Bayerer teaches wire bonding semiconductor chip (1) to ceramic substrate (4) wherein wire (71) is bonded to each via a metallization layer (11, 31), wherein the metallization layer comprises a 2 µm or more Cu-based sublayer; 0041-0043 and figures 1-4B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the prior art method to bond any elements including that of Hagiwara or Bayerer in order manufacture a desired electronic assembly. 

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; se PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS J GAMINO/Examiner, Art Unit 1735        

/ERIN B SAAD/Primary Examiner, Art Unit 1735